UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   15 Cr. 174-05 (LGS)
                            -against-                         :
                                                              :         ORDER
 CARLOS JOSE ZAVALA VELASQUEZ,                                :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 2, 2020, Defendant mailed to the Court a letter request for an

extension of time to file a motion to vacate under 28 U.S.C. § 2255. The letter was filed on the

docket on April 10, 2020 (Dkt. No. 435). It is hereby

        ORDERED that Defendant’s request for an extension is DENIED. Unfortunately, the

Court has no authority to grant the requested extension. “[A] district court may grant an

extension of time to file a motion pursuant to section 2255 only if (1) the moving party requests

the extension upon or after filing an actual section 2255 motion, and (2) ‘rare and

exceptional’ circumstances warrant equitably tolling the limitations period.” Green v. United

States, 260 F.3d 78, 82–83 (2d Cir. 2001). Neither of these conditions are satisfied here. Also,

“a federal court lacks jurisdiction to consider the timeliness of a § 2255 petition until a petition is

actually filed.” Id. at 82; accord United States v. Rudge, No. 16 Cr. 311, 2019 WL 4867828, at

*2 (S.D.N.Y. Sept. 18, 2019) (denying request for extension to file a 2255 petition and observing

that, “[w]here a movant has not yet filed a section 2255 petition, there is no underlying case or

controversy and an opinion regarding timeliness would be merely advisory.”). Defendant has

not yet filed his petition.
          The Court may not construe Defendant’s letter request as a substantive motion for relief

(i.e., the petition), because the Court may only do so where “the filing specif[ies] all the grounds

for relief which are available to the movant and of which he has or, by the exercise of reasonable

diligence, should have knowledge and shall set forth in summary form the facts supporting each

of the grounds thus specified.” Green, 260 F.3d at 83; accord Rone v. United States, No. 12 Cr.

480-3, 2015 WL 12999721, at *2 (S.D.N.Y. Mar. 11, 2015) (“The Court cannot act on Rone’s

submission because he asserts no substantive habeas grounds. Even considered liberally, Rone’s

letter does not refer to any basis in law or fact which would entitle him to relief under § 2255.”).

Here, Defendant’s letter does not provide facts supporting the legal grounds specified. It is

further

          ORDERED that the Government shall serve this Order on Defendant, and file proof of

service, by April 17, 2020.

Dated: April 14, 2020
       New York, New York




                                                   2
                              Liliana Rusansky Drob, Psy.D.
                             Clinical and Forensic Psychology
                                   465 Bay Ridge Pkwy
                                Brooklyn, New York 11209
                                       P: 646-262-7834
                                     Fax: 718 732-0043
                                    lilidrob@gmail.com

                                                    February 4, 2020

For Professional Services

Re: United States District Court vs Ludwig Criss Zelaya Romero
Indictment#: S1 15 Cr. 174 (LGS)

Date          Procedure                                          Hours

11-12-19      Consultation with Court Clerk                      0.30
11-18-19      Review of legal records                            0.50
12-03-19      Review of Neuropsychological Assessment            0.50
12-16-19      Psychological Examination at Metropolitan
              Detention Center                                   6.00
12-16-19      Travel to MDC from Bklyn Hts Office                0.80
12-18-19      Intellectual functioning and Trauma assessment     3.00
12-18-19      Travel to MDC from Bklyn Hts Office                0.80
01-15-20      Psychological Examination at MDC                   3.00
01-15-20      Travel to MDC from Bklyn Hts Office                0.80
01-17-20      Data Entry, Scoring and Interpretation
              of psychological tests                             3.10
01-20-20      Forensic Psychological Report                      7.20
01-23-20      Forensic Psychological Report                      3.20
01-30-30      Forensic Psychological Report                      2.90


Total = 32.1 hrs. at $250.00/hr. = $ 8,025.00

Please remit: $ 8,025.00 at the above address.


Liliana Rusansky Drob
NYS License #: 015764
TIN #: XXX-XX-XXXX




                                                3
